Citation Nr: 1630971	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  10-20 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to left knee disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to an evaluation in excess of 10 percent for right pneumothorax.

4.  Entitlement to an evaluation in excess of 20 percent for chondromalacia of the left knee with degenerative changes.

5.  Entitlement to an effective date earlier than April 27, 2007, for the assignment of a 20 percent evaluation for chondromalacia of the left knee with degenerative changes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and March 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

A hearing was held before the undersigned Veterans Law Judge at the Central Office in Washington, D.C., in April 2016.  A transcript of the hearing is of record.  The undersigned Veterans Law Judge held the record open for a 60-day period following the hearing to allow for the submission of additional evidence.  Thereafter, the Veteran submitted additional medical evidence and a statement from his spouse, along with a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA claims file contains documents that are either duplicative of the evidence in the VBMS claims file or not relevant to the issues on appeal.

The service connection and increased evaluation claims are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

On April 14, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wanted to withdraw the appeal as to the issue of entitlement to an effective date earlier than April 27, 2007, for the assignment of a 20 percent evaluation for chondromalacia of the left knee with degenerative changes.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issue of entitlement to an effective date earlier than April 27, 2007, for the assignment of a 20 percent evaluation for chondromalacia of the left knee with degenerative changes have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204 (2015).  

In this case, the Veteran withdrew the appeal for the issue of entitlement to an effective date earlier than April 27, 2007, for the assignment of a 20 percent evaluation for chondromalacia of the left knee with degenerative changes during the April 2016 hearing.  See Bd. Hrg. Tr. at 64-65.  Given that there remain no allegations of errors of fact or law for appellate consideration as to this portion of the appeal, the Board does not have jurisdiction to review the issue, and it is dismissed.


ORDER

The appeal as to the issue of entitlement to an effective date earlier than April 27, 2007, for the assignment of a 20 percent evaluation for chondromalacia of the left knee with degenerative changes is dismissed.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's remaining claims.

Regarding the increased evaluation claims, the Veteran was most recently provided VA examinations in November 2008 (right pneumothorax) and October 2015 (left knee, provided in connection with a right knee claim).  Thereafter, the Veteran has alleged that those disabilities have increased in severity since that time.  See, e.g., April 2016 Bd. Hrg. Tr. (Veteran testifying to various symptomatology suggesting evidence of possible worsening) and June 2016 VA treatment record (Veteran reporting left knee condition worsening).  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, more recent examinations are needed to ascertain the current severity and manifestations of these disabilities.

Regarding the psychiatric disorder claim, the Veteran has not been afforded a VA examination.  He has contended that he developed a psychiatric disorder as a result of various non-combat circumstances during his military service.  See, e.g., March 2009 and June 2009 written statements; April 2016 Bd. Hrg. Tr. at 4-5.  The post-service evidence shows that the Veteran sought treatment during the month following service and complained of feeling shaky inside and being nervous when around people.  He was not upset or concerned about anything at that time and knew of no reason why he was uncomfortable around people.  An assessment was deferred with a notation for the Veteran to return to the clinic for further assessment and evaluation as well as possible therapy.  See August 1977 VA treatment record.  A March 1978 VA examination shows that the Veteran reported feeling depressed during service.  He was given a diagnosis of depressive neurosis at that time.  A September 2008 written statement from Dr. L.G.G. shortly before the claim shows that the Veteran had been receiving treatment with that practice for an anxiety disorder since 1991.  More recent VA treatment records show a diagnosis of non-combat PTSD with anxiety and depression.  See, e.g., VA treatment records from September 2008 and May 2015.

Based on the foregoing, there is evidence that the Veteran may have a psychiatric disorder that is related to his military service.  Therefore, a VA examination and medical opinion are needed.

In addition, the AOJ should secure the Veteran's complete service personnel records while the case is on remand, as they may be relevant to the psychiatric disorder claim.  The AOJ will also have an opportunity to consider the expanded psychiatric disorder claim as part of its readjudication of the appeal.

Finally, the record shows that the Veteran submitted a timely notice of disagreement (NOD) with an October 2015 rating decision in which the RO denied a reopened claim for service connection for a right knee injury.  See November 2015 NOD.  However, it does not appear that the RO has acknowledged receipt of that NOD or started to process that appeal.  Thus, a remand is required for the AOJ to issue a statement of the case.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999) (finding that if an NOD remains unprocessed, a remand is required for issuance of a statement of the case).



Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate the Veteran's complete service personnel records with the claims file.  It is noted that the claims file contains copies of some service personnel records; however, it is unclear if these records constitute the entire service personnel file.  See December 2008 3101 printout (initial request for service personnel records).

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder, right pneumothorax, and left knee disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA treatment records.  

3.  The AOJ should review the claims file and take any appropriate, additional steps to attempt to verify the Veteran's claimed in-service events, as discussed most recently at the April 2016 Board hearing.  See Bd. Hrg. Tr. at 4-5; see also, e.g., March 2009 and June 2009 written statements (detailed descriptions of claimed stressors).

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current psychiatric disorder that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and statements.

The Veteran has contended that he developed a psychiatric disorder as a result of various non-combat circumstances during his military service.  See, e.g., March 2009 and June 2009 written statements; April 2016 Bd. Hrg. Tr. at 4-5.

The post-service evidence shows that the Veteran sought treatment during the month following service and complained of feeling shaky inside and being nervous when around people.  He was not upset or concerned about anything at that time and knew of no reason why he was uncomfortable around people.  An assessment was deferred with a notation for the Veteran to return to the clinic for further assessment and evaluation as well as possible therapy.  See August 1977 VA treatment record.  A March 1978 VA examination report shows that the Veteran reported feeling depressed during service.  He was given a diagnosis of depressive neurosis at that time.  A September 2008 written statement from Dr. L.G.G. shortly before the claim shows that the Veteran had been receiving treatment with that practice for an anxiety disorder since 1991.  More recent VA treatment records show a diagnosis of non-combat PTSD with anxiety and depression.  See, e.g., VA treatment records from September 2008 and May 2015.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders present during the appeal period (beginning around October 2008).  If any previously diagnosed psychiatric disorder is not found on examination, the examiner should address the prior diagnoses of record.

For each diagnosis identified other than PTSD, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any circumstances therein. 

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors and instruct the examiner that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should comment on the link between the current symptoms and any verified in-service stressor.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

5.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected right pneumothorax.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed, including pulmonary function testing.

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's service-connected right pneumothorax under the rating criteria.  In particular, he or she should provide the FEV-1, FEV-1/FVC, and DLCO (SB) findings and indicate the maximum oxygen consumption and maximum exercise capacity.  In addition, the examiner should state whether there is cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), episodes of acute respiratory failure, or required outpatient oxygen therapy.

The examiner should also indicate whether the Veteran's right pneumothorax disability has caused intercostal neuralgia, and if so, provide the findings necessary under the rating criteria.  See, e.g., April 2016 Bd. Hrg. Tr. at 22-23 (claiming right pneumothorax disability causes this additional disorder as a residual condition).

To the extent possible, the examiner should distinguish between the symptoms associated with the service-connected right pneumothorax and any symptoms associated with a nonservice-connected disorder.  See, e.g., November 2008 VA treatment records (diagnosis of sleep apnea).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected chondromalacia of the left knee with degenerative changes.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's service-connected chondromalacia of the left knee with degenerative changes under the rating criteria.  In particular, the examiner should provide the range of motion of the knee in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether there is any malunion or nonunion of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

7.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence, including all evidence since the October 2015 supplemental statement of the case (including the October 2015 VA examination report for the right knee that contains findings referable to the left knee).

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

8.  The AOJ should issue a statement of the case addressing the issue of entitlement to service connection for a right knee disorder, to include as secondary to a left knee disorder.  See October 2015 rating decision and November 2015 notice of disagreement.

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless he perfects his appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


